AO 24SB (Rev. It/16)   Judgment in a Crimioal Case
                       Sheet I




                                             United States District Court
                                                         District of Massachusetts

             UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                    V.


                       ANGEL LUIS MORALES                                         Case Number: 1: 18 CR 10256                  -   1    -    IT

                                                                                  USM Number:              28096-055

                                                                                    W. Jamie! Allen
                                                                                  Defendant's Attorney
THE DEFENDANT:
                                         1
(2 pleaded guilty to count(s)
• pleaded nolo contendere to count(s)
   which was accepted by the court.
• was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these ofTenses:

Title & Section                     Nature of Offense                                                          Offense Ended           Count

                                 Failure to Register as a Sex Offender                                            05/29/18               I
18 U.S.C.§ 2250(a)




        The defendant is sentenced as provided inpages 2 through                          ofthis judgment. The sentence isimposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has beenfoundnot guiltyon count(s)
• Count(s)                                                D is      • are dismissed on the motion ofthe United States.
        Itisordered that the defendant must notify the United States attorney for this district within 30 days ofany chaiige ofname, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered topay restitution,
the defendant must notify thecourt and United States attorney of material changes in economic circumstances.
                                                                           2/20/2019
                                                                          Date of Imposition of Judgment




                                                                          Signature ofJudge

                                                                                   The Honorable Indira Talwani
                                                                                   U.S. District Judge
                                                                          Name and Title of Judge




                                                                          Date
                                                                                 fik ' U o ! ^
AO 24SB (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                        Judgment — Page     2       of
 DEFENDANT: ANGEL LUIS MORALES
 CASENUMBER:               1: 18 CR 10256              - 1      -IT

                                                                IMPRISONMENT

            The defendantis herebycommittedto the custodyof the FederalBureauof Prisonsto be imprisoned for a total
 term of:         18 month(s)




     CZl The court makes the followingrecommendations to the Bureau of Prisons:

   The Court recommends the defendant be designated to an Institution, commensurate with security, where the defendant can
  participate in sex offender treatment. TheCourt further recommends thatthe defendant participate in vocational training.

     •      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •   at                                 •     a.m.    •    p.m.       on                                             .
            •   as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •   before 2 p.m.on                                              •
            •   as notified by the United States Marshal.
            •   as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                          to

                                                       , with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL



                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev. 11/16) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                         Judgment—Page.       of

DEFENDANT:            ANGEL LUIS MORALES
CASE NUMBER:             1: 18 CR 10256              - 1     -IT
                                                           SUPERVISED RELEASE

Upon release from imprisonment, youwillbe on supervised release for a term of:                             5 year(s)




                                                      MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possessa controlledsubstance.
3.    You must refrain from any unlawful use ofacontrolled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, asdetermined bythe court.
             • The above drug testing condition is suspended, based onthecourt's determination that you
                  pose a lowrisk of future substance abuse, (check ifapplicable)
        0 You must cooperate in the collection ofDNA as directed bythe probation officer, (check ifapplicable)
        1^ You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. §16901, ef seq) as
           directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.      • You must participate in an approved program fordomestic violence, (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                              Judgment—Page                  of
DEFENDANT:             ANGEL LUIS MORALES
CASE NUMBER:               1: 18 CR 10256              - 1   -IT

                                       STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while onsupervision and identify the minimum tools needed byprobation
officers to keep informed, report tothe court about, and bring about improvements inyour conduct and condition.
1.   You must report tothe probation office inthe federal judicial district where you are authorized toreside within 72 hours ofyour
     release from imprisonment, unless the probation officer instructs you toreport toa different probation office orwithin a different time
     frame.
2. After initially reporting tothe probation office, you will receive instructions from the court orthe probation officer about how and
   when you must report to the probation officer, and you must report tothe probation officer asinstructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   Youmustanswer truthfully the questions askedby yourprobation officer.
5.   You must live at aplace approved by the probation officer. Ifyou plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you atany time at your home orelsewhere, and you must permit the probation officer to
     take any items prohibited bythe conditions ofyour supervision that he orshe observes inplain view.
7.   You must work full time (at least 30 hours per week) ata lawful type ofemployment, unless the probation officer excuses you from
     doing so. Ifyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. Ifyou plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must notcommunicate or interact with someone you know is engaged in criminal activity. If youknow someone hasbeen
      convicted ofafelony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.                                                                                       • u-    u
9. Ifyou are arrested orquestioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10 You must not own, possess, or have access to afirearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with alaw enforcement agency to act as a confidential human source or informant without
      first getting thepermission of thecourt.                                                                        i. •    «:
12. Ifthe probation officer determines that you pose arisk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to theconditions ofsupervision.



U.S. Probation Office Use Only
AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with awritten copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature
AO 245B(Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                            Judgment—Page          of
DEFENDANT' ANGEL LUIS MORALES
cfsi^ER: l: ^ CR 10256 - 1 -IT
                                        SPECIAL CONDITIONS OF SUPERVISION


   1. You are to reside for a period of up to 6 months In a Residential Re-EntryCenter, or until a suitable release address has
   been identified and approved by the Probation Office. The defendant shall observe the rules of that facility.
   2. You must participate in a vocational services training program, as directed by the Probation Office. Such program may
   Includejob readiness training and/or skills development training.
   3. Pursuant to the Adam Walsh Child Protection and Safety Act of 2006, you shall register as a sex offender not later than
   3 business days from release. You will keep the registration current, in each jurisdiction where you reside, are employed or
   are a student. You must, not later than 3 business days after each change in name, residence, employment, or student
   status, appear in person in at least one jurisdiction in which you are registered and inform thatjurisdiction ofall changes in
   the information. Failure to do so may not onlybe a violation of this condition but also a new federal offense punishable by
   up to 10 years' imprisonment. In addition, you mustread and signthe Offender Notice and Acknowledgment of Duty to
   Register as a Sex Offender per the Adam Walsh Child Protection and SafetyAct of2006 form.
   4. You mustparticipate in a sexual specific evaluation or sex offender specific treatment, conducted bya sex offender
   treatment provider, as directed and approved bythe Probation Office. The treatment provider shall be trained and
   experienced in the treatment ofsexual deviancy, andfollow the guideline practices established bythe Association for the
   Treatment ofSexual Abusers (ATSA). Thesexualspecific evaluation may include psychological and physiological testing
   which may include polygraph testing and the Visual Reaction Time Assessment (e.g. ABEL screen). You must disclose all
   previous sex offenderor mental health evaluationsto the treatment provider.
   5. You mustsubmit to periodic polygraph testing as a means to ensure that you are in compliance with the requirements of
   your supervision ortreatment program. When submitting toa polygraph exam, you do not waive your Fifth Amendment
   rights, and your exercise ofsuch rights will notgive rise to a violation proceeding. Theresults ofthe polygraph
   examinations may not be used as evidence in Court to prove that a violation ofcommunity supervision has occurred, but
   may be considered in a hearing to modify releaseconditions and/or could Initiate a separate Investigation.
   6. You shall be required to contribute to the costs ofevaluation, treatment, programming, and/or monitoring (see Special
   Conditions # 2 &4), based on the ability to pay or availability of third-party payment.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                           Judgment— Page
DEFENDANT: ANGEL LUIS MORALES
 CASE NUMBER:              1*       CR 10256 - 1                     -IT
                                                CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetarypenaltiesunder the schedule of payments on Sheet 6.

                       Assessment                   JVTA Assessment*                                             Restitution

 TOTALS            $ 100.00



 •    The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.


 •    The defendant must make restitution(includingcommunityrestitution) to the following payees in the amount listed below.

      Ifthe defendant makes apartial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage
                            percentage payment
                                       payment column
                                               column oelow. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims mustbe paid
      before the United States is paid,

 Name of Payee                                                           Total Loss**              Restitution Ordered         Priority or Percentage




                                                                                            0.00     $
 TOTALS




 •     Restitution amount ordered pursuant to plea agreement $

 n     The defendant must pay interest on restitution and afine ofmore than $2,500, unless the restitution or fine is paid in lull before the
       fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. §3612(f)- All ofthe payment options on Sheet 6maybe subject
       topenalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •     The court determined that the defendant does not have the ability topay interest and itis ordered that:
       •    theinterest requirement iswaived for the             •       fine   •   restitution.
       •    the interest requirement for the         •    fine       •     restitution ismodified asfollows:

 - Knding/foj M
 after September 13, 1994, W before April 23, 1996.
                                                                                    109A, 110.1 IDA, and 113A ofTitle 18 for offenses eonnnitted on or
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                                Judgment — Page           of
 DEFENDANT:            ANGEL LUIS MORALES
 CASE NUMBER:               1: 18 CR 10256                  - 1     -IT

                                                            SCHEDULE OF PAYMENTS

 Having assessed thedefendant's ability to pay, payment of thetotal criminal monetary penalties is due as follows:
 A    0     Lump sum payment of $          100.00                  dueimmediately, balance due

            •     not later than                                        ,or
            •     in accordance with •        C,        •    D,    •    E, or      • F below; or

 B    •     Payment tobegin immediately (may becombined with                    DC,         • D, or       • Fbelow); or
 C     D Payment in equal                               (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                            (e.g., months oryears), tocommence                          (fe.g., 30or60 days) after the date ofthis judgment; or
 D     D Payment in equal                                    weekly, monthly, quarterly) installments of $                        over aperiod of
                            (e.g., months oryears), tocommence                          (e.g., 30or60 days) after release from imprisonment toa
            term of supervision; or

 E     •    Payment during the term ofsupervised release will commence within                  (e.g., 30 or60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment ofthe defendant's ability to pay atthat time; or
 F     •    Special instructions regarding thepayment of criminal monetary penalties;




                                                                                            ent ofcnminal
 Unless the court has expressly ordered otherwise, ifthis jud^ent imposes imprisonment, parent  ofcriminalmoneterypenalties
                                                                                                          monetary pei      is due during
 the period ofimprisqnment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are madeto the clerkof the court.

 The defendant shall receive credit for allpayments previously made toward any criminal monetary penalties imposed.



 •     Joint and Several

       Defendant and Co-Defendant Namesand CaseNumbers (including defendant number). Total Amount, Joint and Several Amount,
       and correspondingpayee, if appropriate.




 •     The defendant shall pay the cost of prosecution.

 •     The defendant shall pay the followingcourt cost(s):

 •     The defendant shallforfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution. (7) JVTA assessment, (8) penalties, and (9) costs, including cost ofprosecution and court costs.
